DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Naoko Koyano on 03/04/2022.
The application has been amended as follows: 
Claims 1-3: Canceled.

Claim 4
A process for preparing aromatics from syngas[[es]] by using a system 
wherein the syngas purification unit, the syngas conversion unit, the syngas-to-aromatics unit, and the gas-liquid separation unit are sequentially connected;
the gas-liquid separation unit is connected to the liquefied-gas separation unit and the oil-water separation unit, respectively;
the liquefied-gas separation unit is connected to the dry-gas separation unit;

the dry-gas conversion unit is connected to the syngas-to-aromatics unit,
the process comprising:
a) supplying syngas[[es]] as a raw material[[s]] into the syngas purification unit for purification to obtain purified syngas[[es]]; 
b) introducing the purified syngas[[es]] into the syngas conversion unit for conversion to obtain converted syngas[[es]];
c) introducing the converted syngas[[es]], carbon monoxide and hydrogen from the dry-gas conversion unit, carbon monoxide and hydrogen from the dry-gas separation unit into the syngas-to-aromatics unit to produce a reaction product comprising aromatics[[;]], wherein a reaction temperature in the syngas-to-aromatics unit is from 380°C to 520°C[[;]], a volume space velocity in the syngas-to-aromatics unit is from 100 h-1 to 100,000 h-1[[;]], a reaction pressure in the syngas-to aromatics unit is from 1.0 MPa to 10.0 MPa[[;]], and a molar ratio of carbon monoxide to hydrogen in the converted syngas[[es]] at an outlet of the syngas conversion unit is from 1.0:1 to 3.5:1; 
d) cooling the reaction product comprising aromatics obtained in step c), then introducing [[it]] the cooled reaction product into the gas-liquid separation unit to separate into a gas phase and a liquid phase, wherein the gas phase is introduced into the liquefied-gas separation unit to separate into a liquefied gas and a dry gas, and the liquid phase is introduced into the oil-water separation unit to separate into an oil phase and an aqueous phase;
e) introducing the dry gas obtained in step d) into the dry-gas separation unit to separate into hydrogen, carbon monoxide and methane, ethane, ethylene, and carbon dioxide; and
f) introducing methane and ethane obtained in step e) into the dry-gas conversion unit to convert into syngas[[es]], that is, hydrogen and carbon monoxide[[;]], wherein in the dry-gas conversion unit is [[of]] 1.5 MPa to 4.0 MPa and a conversion temperature in the dry-gas conversion unit is from [[of]] 800°C to 1000°C;
wherein in step c), a catalyst used for producing the aromatics in the syngas-to-aromatics unit is a composite catalyst which comprises a support, a first metal component, and a second metal component,
wherein the support comprises one or more selected from a ZSM-5 molecular sieve, a ZSM-11 molecular sieve and a ZSM-22 molecular sieve[[;]], and is comprised in an amount of 30% to 90% of a total mass of the composite catalyst;
the first metal component is one or more selected from zinc, silver, gallium, lanthanum and cerium[[;]], and is comprised in an amount of 0.1% to 10% of the total mass of the composite catalyst;
the second metal component is one or more selected form iron, cobalt, manganese, and copper[[;]], and is comprised in an amount of 10% to 60% of the total mass of the composite catalyst[[;]], and
the total mass of the support, the first metal component and the second metal component is 100% of the total mass of the composite catalyst.

Claim 8
The process according to claim 4, wherein in step f), a part of methane, ethane and ethylene obtained in step e) are removed, and all of the remaining methane and ethane obtained in step e) are introduced into the dry-gas conversion unit to convert into syngas[[es]], that is, hydrogen and carbon monoxide.

Claim 15
	The process according to claim 4, wherein the molar ratio of carbon monoxide to hydrogen in the converted syngas is from 1.5:1 to 3.0:1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed process for preparing aromatics by using a system comprising a syngas purification unit, a syngas conversion unit, a syngas-to-aromatics unit, a gas-liquid separation unit, a liquefied-gas separation nit, a dry-gas separation unit, a dry-gas conversion unit, and an oil-water separation unit, said units being operated in the manner as recited in claim 4. Particularly, no prior art of record teaches or suggests operating a syngas-to-aromatics unit operating in the presence of a composite catalyst consists of a support, a first metal component, and a second metal component, wherein the support is selected form a ZSM-5 molecular sieve, a ZSM-11 molecular sieve and ZSM-22 molecular sieve and is comprised an amount of 30-90 wt% of the composite catalyst, wherein the first the first metal component is one or more selected from zinc, silver, gallium, lanthanum and cerium and is comprised in an amount of 0.1-10 wt% of the composite catalyst, wherein the second metal component is one or more selected form iron, cobalt, manganese, and copper and is comprised in an amount of 10-60 wt% of the composite catalyst, and wherein converted syngases from the syngas conversion unit, syngases from the dry-gas conversion unit, and syngases from the dry-gas separation unit are introduced into the syngas-to-aromatics unit, said units being arranged in the manner as required in claim 4.
Applicant’s arguments (see Remarks filed on 02/23/2022), with respect to the rejection of claim 4 over CN104326859 (“CN ‘859”), in view of Beech et al. (US Pub. 2016/0024393; “Beech”) and CN104557415 (“CN ‘415”), have been fully considered and are persuasive. As pointed out by Applicant, CN ‘859 and Beech disclose different syngas-to-aromatic reactions using different intermediates (methanol vs. F-T products). The examiner agrees with the argument that even though Beech discloses that the F-T reaction and the aromatization of alkanes and alkenes can be carried out on the same reaction bed, a person having ordinary skill 
Chang et (US Pat. 4,180,516; hereinafter “Chang”) is pertinent to the claimed invention.  Chang teaches a process of converting syngas to a hydrocarbon mixture rich in aromatic hydrocarbons in a one-stage conversion in the presence of a catalyst comprising a ZnO-Cr2O3 component and an acidic crystalline aluminosilicate (col. 2, line 58-col.3, line 27; col. 4, lines 12-22). While Chang notes that two-stage methods for converting syngas to hydrocarbons are known in the art, the reference suggests that its invention provides a more efficient method and produces aromatic hydrocarbons with high selectivity and conversion (col. 2, lines 20-29 and 43-55; col. 3, lines 17-20). However, Chang fails to teach or suggest that its catalyst may further comprise a second metal component selected from iron, cobalt, manganese, and copper.
Pan et al. (US Pub. 2019/0031575 with an effective filing date on 6/7/2016; hereinafter “Pan”) is pertinent to the claimed invention. Pan discloses a process for converting synthesis gas to aromatic hydrocarbons in the presence of a composite catalyst comprising Catalyst Component A and Catalyst Component B, wherein Catalyst Component A comprises one or more of MnO, MnCr2O4, MnAl2O4, MnZrO4, ZnO, ZnCr2O, ZnAl2O4, and wherein Catalyst B is one or both of ZSM-5 zeolite and metal modified ZSM-5 (Abstract; [0007]). However, Pan does not teach or suggest that the catalyst specifically comprises zinc (“the first metal component” in the instant invention) in an amount of 0.1-10 wt% and manganese (“the second metal component”) in an amount of 10-60 wt%, the sum of the metal components and zeolite component being 100% of the composite catalyst. Pan also fails to teach the operation of a syngas purification unit, a syngas conversion unit, a gas-liquid separation unit, a liquefied-gas 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772